Citation Nr: 0019393	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left (minor) wrist, with severe muscle 
damage and minor damage to the median nerve, currently 
evaluated as 30 percent disabling, to include consideration 
of referral for extraschedular consideration.  

2.  Entitlement to an increased evaluation for a wound, right 
(major) axilla region injury to muscle group II, currently 
evaluated as 20 percent disabling, to include consideration 
of referral for extraschedular consideration.  

3.  Entitlement to an increased (compensable) evaluation for 
scars on the dorsum of the left foot and on the left leg, to 
include consideration of referral for extraschedular 
consideration.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied increased evaluations for the above 
claims.

In March 2000, the veteran testified at a hearing at the RO 
before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  


FINDINGS OF FACT

1.  Residuals of a shrapnel wound to the left (minor) wrist 
with severe muscle damage and minor damage to the median 
nerve are currently manifested by decreased sensation to 
pinprick over the palm, dorsal portion of the hand, and 
fingers; a slightly weakened grip due to pain; and limitation 
of motion, as well as severe compression of the median nerve.  

2.  Residuals of a wound, right (major) axilla region injury 
to muscle group II, are currently manifested by normal deep 
tendon reflexes, normal sensory findings, and normal power, 
with limitation of range of motion secondary to pain, and two 
well healed, nontender, and non-adherent scars.  

3.  The shrapnel scars on the dorsum of the left foot and on 
the left leg are not tender, painful, or repeatedly 
ulcerated, and there is no limitation of function 
attributable to them.  

4.  There is no evidence that the veteran's service connected 
disabilities result in marked interference with employability 
or frequent hospitalizations that render application of the 
regular schedular standards impracticable.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for residuals of 
a shrapnel wound to the left (minor) wrist with severe muscle 
damage and minor damage to the median nerve have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.73, Diagnostic Codes 5307-5309, 
and 4.124a, Diagnostic Code 8515 (1999).  

2.  The criteria for an evaluation in excess of 20 percent for 
a wound, right (major) axilla region injury to muscle group 
II, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.73, Diagnostic Code 5302 
(1999).  

3.  The criteria for a compensable evaluation for scars on the 
dorsum of the left foot and on the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that in mid January 1945, 
the veteran sustained multiple shrapnel wounds of his 
extremities.  Following gross debridement, examination found 
a large metallic foreign body located in the soft tissues of 
the posterior portion of the right axilla, without x-ray 
evidence of any fracture.  Left forearm and wrist x-rays 
revealed a fracture through the mid-portion of the navicular 
bone with the fragments in good position.  Left foot x-rays 
showed no evidence of fracture or metallic foreign body.  The 
left wrist wound was debrided and a compound fracture fixated 
with a cast.  The shrapnel was removed from the left axillary 
region.  The left foot wound, which was found to be infected, 
was incised and drained.  

Following evacuation to the United States Fleet Hospital 
about ten days later, examination found one wound over the 
lateral border of the right pectoralis major muscles, which 
had been closed with skin clips after removal of shrapnel.  
The skin clips were removed, and the wound found clean and 
well-healed.  The left forearm was encased in a plaster 
splint and a dirty granulating wound was seen on the dorsum 
of the left foot.  Several weeks later when the hand cast was 
removed, surgeons performed a skin graft.  In March 1945, the 
diagnosis was changed to navicular fracture with severe soft 
tissue damage to the flexor tendons and marked osteoporosis.  

By the end of April 1945, the veteran was transferred to the 
United States Naval Hospital in Camp Lejeune, North Carolina, 
with a diagnosis of compound fracture of the left 
carponavicular bone.  Medical history noted multiple fragment 
wounds of the right axilla, left knee, left foot, and left 
wrist.  All wounds had healed, and by June 1945, the veteran 
was examined and found fit for full duty.  In August 1945, 
however, examination showed that the left wrist had a mild 
grade of scar contracture.  The veteran had fair strength in 
his hand, but there was some wasting of the thenar muscles.  
Although the examiner considered the operative result to be 
excellent, he thought that it would take several months to 
recover full use of the hand.  

In September 1945, examination found deformity of the left 
wrist with atrophy of the hand and fingers.  Physical 
examination of all the wounds again was negative, except for 
the left hand and wrist, which revealed a limitation of 
motion of the wrist and to a lesser extent that of the 
fingers, especially of the thumb.  Extensive atrophies of the 
structures of the left hand and left arm and forearm were 
noted.  The grip of the left hand was weaker than that of the 
right.  Examination later that month at the United States 
Naval Hospital in Fort Eustis, Virginia, disclosed a 
partially adherent scar on the volar aspect of the left 
wrist, with limitation of flexion and extension of the wrist 
and of abduction of the thumb.  There was atrophy of the 
thenar eminence and some decrease in size of all the fingers.  
Extension of the fingers was normal, except for slight 
limitation of the left index finger.  There was marked 
hypalgesia of the volar aspect of the thumb and index finger.  
An x-ray showed general bone demineralization, probably from 
disuse.  In September 1945, physicians found marked atrophy 
and loss of function in the left opponens muscle.  Since the 
condition was incompatible with full duty requirements, the 
veteran was discharged in October 1945 due to physical 
disability, described as an acquired deformity of the left 
wrist and hand.  

The veteran's first VA disability evaluation examination in 
May 1958 provided diagnoses of residuals of bomb wound to the 
left wrist and hand and residuals of injuries to the right 
axilla and left foot.  Examination of the left wrist 
disclosed an old scar on the anterior surface of the left 
wrist which had been filled in by a skin graft.  This scar 
was deep, very tender to touch, and adherent to the 
underlying tendons and nerves.  Anterior flexion or palmar 
flexion of the wrist joint was quite good, but, according to 
the veteran, somewhat painful.  Dorsiflexion of the wrist was 
considerably restricted and quite painful.  The tendons were 
on considerable stretch in order to reach 40 degrees.  There 
was marked atrophy of the thenar eminence and of the palmar 
musculature in the radial half of the palm.  He had full 
extension remaining in all of the fingers with the exception 
of the index finger, and good flexion in all of the fingers 
except the index finger and the thumb.  When asked to make a 
fist, he could not get the index finger or the thumb closer 
than a half inch distant from the palm.  This, of course, had 
weakened the grip in this hand considerably.  There was 
marked hypalgesia and hypoesthesia in the volar aspect of the 
thumb and index finger and some diminution of sensitivity to 
the lateral side of the mid finger.  

Examination of the left foot showed a jagged scar on the 
dorsum of the foot which lay between the tendon to the great 
toe and the tendon to the second toe.  The scar was healed by 
contracture and was adhered to the fascia beneath it.  It was 
so placed that it had not interfered with the tendons of any 
of the toes.  He had full range of flexion and extension of 
all the toes.  He stated that his great toe and second toe 
and heel ached considerably.  He believed this in some way 
connected with the injury to his foot.  The scar was not 
particularly tender, and he had no impairment of function of 
the ankle or of the toes or the arch.  There was a small scar 
located on the medial side of the left leg, just below the 
knee.  This scar was well healed, asymptomatic and had 
resulted in no loss of muscles underlying the scar.  

During this May 1958 VA examination, the right axilla 
revealed three distinct scars, quite close together, with 
undamaged tissue between each one.  The scars were nontender 
and non-adherent.  The veteran had no loss of function of the 
shoulder joint, although when he extended his arm anteriorly 
and elevated it to the level of the shoulder, the axillary 
border and the inferior margin of the scapula rose up, 
creating a marked deformity.  The axilla was filled with 
fatty tissue and it was impossible to palpate just which of 
the tendons had been severed.  The examiner noted that the 
tendons of the latissimus dorsi, teres major, and sub-
scapularis constitute the posterior wall of the axillary 
fossa, and stated that he thought one or more of these 
tendons had been severed.  An x-ray of the right shoulder and 
right scapula, however, showed a normal appearance.  

Physical examination during a December 1959 VA 
hospitalization revealed an irregular scar on the dorsum of 
the left foot over the base of the second metacarpal [sic] 
with a cystic mass just lateral to it and an irregular 
transverse scar over the lateral volar aspect of the left 
wrist.  Although there was some atrophy of the left thenar 
eminence and weakness of the left grip, the veteran was able 
to extend, flex, adduct, and abduct the fingers and thumb.  
Opposition was somewhat weakened, but present.  There was 
hypesthesia over the lateral palm and the volar surfaces of 
the thumb, index, second and ring fingers and also the dorsal 
distal phalanges of the second, third, and fourth fingers.  
The clinical impression on admission was that the veteran had 
a small ganglion on the dorsal aspect of his left foot and an 
incomplete median and radial nerve neuropathy of the left 
hand as a result of old shrapnel wounds.  During the course 
of hospitalization, the ganglion of the left foot was 
excised.  The diagnosis was ganglion of the tarsometatarsal 
joint, left foot, improved.

In a rating decision of February 1960, it was adjudicated 
that the residuals of the  post operative ganglion cyst, left 
foot dorsum, were not service connected.

In December 1997, the veteran applied for an increased 
evaluation for his service-connected disabilities.  He 
underwent VA examination for muscles, neurological disorders 
and scars in January 1998.  On examination, he complained of 
sharp pain with weakness and occasional mild swelling in the 
left wrist.  The pain was especially aggravated with the use 
of his left wrist and hand and with lifting heavy objects.  
He also reported decreased sensation in his left hand, 
causing him to drop anything he attempted to lift with his 
left hand.  He stated that he was right handed.  Examination 
revealed two linear surgical scars on the wrist on the 
ventral aspect, both 3.0 cm. in length which were the sites 
of skin grafts performed in the past.  Both were well healed, 
nontender, not adherent to the underlying tissues, and the 
same color as the rest of the skin.  Neurological examination 
revealed decreased pinprick in the palm and the hand dorsally 
and in his fingers.  Motor examination revealed that his grip 
was slightly weak secondary to pain.  He was able to bring 
his fingers to the medial palm crease and there was normal 
thumb movement.  Wrist examination revealed no tenderness, 
redness, heat, or effusion.  Palmar flexion was 45 degrees 
and dorsiflexion was 35 degrees.  Ulnar deviation was 35 
degrees and radial deviation 15 degrees.  On the ventral 
aspect of  the left wrist there was thickening in the tendon 
suggestive of ganglion.  An x-ray of the left hand and wrist 
showed marked osteopenia with punctate calcification or 
metallic density in the soft tissues adjacent to the lateral 
carpus with irregularity of the distal radium and ulna 
suggestive of prior fracture. Nerve conduction tests in 
February 1998 revealed moderate to severe compression of the 
nerve at the wrist compatible with bilateral carpal tunnel 
syndrome, worse on the left.  The diagnosis was marked 
osteopenia of the left hand and wrist with findings 
consistent with bilateral carpal tunnel syndrome.  

As to his right shoulder, the veteran reported extreme pain 
in certain positions and felt that his shoulder would go out 
of socket.  He had had surgery for extraction of shrapnel in 
the past.  The pain increased with movement, but also 
occurred at rest.  Examination revealed no effusion, 
swelling, heat, redness, or tenderness.  Range of motion 
showed flexion of 135 degrees, extension of 30 degrees, 
abduction of 115 degrees, external rotation of 20 degrees, 
and internal rotation of 45 degrees.  The veteran experienced 
pain when attempting to abduct and rotate his shoulder.  
There were two well healed scars on the lateral chest wall.  
One of them was 2.0 cm. by 5 mm. and located 5.0 cm. below 
the center of his right axilla.  The other scar was 3.0 cm. 
by 5 mm. and located 8.0 cm below the center of the right 
axilla.  Both scars were well healed, nontender, not adherent 
to underlying tissues, and the same color of the rest of the 
skin.  Neurological exam of the right upper extremity 
revealed normal deep tendon reflexes, normal sensory 
findings, and normal power, except for limited range of 
motion around the shoulder secondary to pain.  An x-ray of 
right shoulder showed post-traumatic degenerative changes in 
the inferior surface of the acromion and acromioclavicular 
articulation.  The diagnosis was history of shrapnel wound to 
right shoulder, Muscle Group II.

Complaints relative to the left foot and left leg included 
numbness, tingling, and decreased sensation on the dorsum of 
his left foot and sharp pain in both the left foot and left 
leg, which could last for days.  The veteran reported that he 
had had a ganglion removed from the dorsum of the left foot 
in the past.  These problems interfered with his ability to 
walk, stand, and to perform his usual daily activities.  
Examination found the skin warm.  The left ankle revealed no 
swelling, effusion, redness, or heat.  Range of motion was 
dorsiflexion 10 degrees and plantar flexion 45 degrees.  
Motor power around the ankle was intact.  During motion 
testing, the veteran experienced pain, especially on plantar 
flexion.  Sensory examination revealed diminished pinprick on 
the dorsum of the left foot.  Proprioception was intact.  A 
linear scar on the dorsum of the left foot measured 3.0 cm.  
It was well healed, nontender, slightly adherent to 
underlying tissues, and of the same color as the rest of the 
skin.  There was another scar which extended along the medial 
aspect of the left leg which was the harvest site for 
coronary artery bypass graft surgery.  

Nerve conduction tests disclosed evidence of mild axonal 
neuropathy on the lower extremities.  The diagnoses included 
multiple scars as described above and findings consistent 
with axonal neuropathy on the lower extremities.  

In attachments to his October 1998 notice of disagreement and 
to his January 1999 substantive appeal, the veteran stated 
that, contrary to RO medical findings, the nerves of the left 
hand, which were under the skin graft, were very tender.  The 
thumb did not have normal movement, and nerve damage had so 
weakened his grip and so restricted movement that he had been 
left with a hand that was practically useless.  This had put 
too much strain on his right hand, which was now failing.  He 
stated that as a postal worker, he had been required to drive 
a right-hand-drive vehicle with his right hand, forcing him 
to finger the mail with his left hand.  Since he was unable 
to do this, he had to strap letters in bundles which was 
against Post Office regulations.  Since no time was allowed 
for this, he had been criticized by other employees and his 
supervisors.  The veteran asked that his case be referred to 
the Director of the Compensation and Pension Service.

During his March 2000 hearing before the undersigned Member 
of the Board, the veteran testified that the shrapnel wounds 
of his left wrist had worsened over time.  He said he was 
right-handed.  Current symptoms included pain and tingling.  
He stated that he was unable to use his left hand to write, 
pick up things, type, or play the piano or guitar.  If he did 
attempt to pick up an object, his wrist would give way, 
causing him to drop the object.  He used a brace on his hand 
and took Tylenol for the pain.  He maintained that it hurt to 
open his fingers and to flex his wrist backwards.  He said 
that his hand was numb because the nerves were severed.  The 
injury to the right axilla area caused a deep, penetrating 
pain in his shoulder blade if he had to make a controlled 
movement over shoulder level, but the scar itself did not 
bother him.  Although the shrapnel penetrated the front of 
his body, it was embedded and did not go all the way through 
his body.  He added that the scars on his left foot 
interfered with his ability to walk, stand, and to perform 
his usual daily activities.  He said he had had nerve damage 
in his left foot, which had resulted in a lack of feeling on 
the upper portion, including the big toe.  He had sharp pains 
on flexion.  He was able to walk only about a mile and a 
half.  He was not currently seeing a doctor and did not wear 
special shoes.  


II.  Legal Analysis

The veteran has presented a well-grounded claim for higher 
disability evaluations for all of the above claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the prior 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The RO has obtained the veteran's service medical records and 
VA records, afforded him recent VA medical examinations, 
conducted an RO hearing, and offered him the opportunity to 
testify at a hearing before the Board.  The Board is thus 
satisfied that, since all relevant and available facts have 
been properly developed, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, i.e., the bones, joints, and nerves.  A 
compound comminuted fracture, for example, with muscle damage 
from the missile, establishes severe muscle injury, and there 
may be additional disability from malunion of bone, 
ankylosis, or other residuals.  The location of foreign 
bodies may establish the extent of penetration and consequent 
damage.  It may not be too readily assumed that only one 
muscle, or group of muscles is damaged.  A through and 
through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged.  A rating 
of severe grade is warranted when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  
38 C.F.R. §§ 4.56, 4.72 (1999).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).  

A slight disability of muscles may typically result from a 
simple wound of muscle without debridement or infection.  
History of the injury is shown by a service department record 
of a superficial wound with brief treatment and return to 
duty, and subsequent healing with good functional results and 
without cardinal signs or symptoms of muscle disability.  
Objective findings reveal a minimal scar, but no evidence of 
fasciola defect, atrophy, or impaired tonus, and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56 (1999).  

A moderate disability of the muscles may typically result 
from a through and through or deep penetrating wound of short 
track from a single bullet, small shell, or shrapnel 
fragment, without the explosive effect of a high velocity 
missile and residuals of debridement or prolonged infection.  
History of the injury is shown by service department record 
or other evidence of in-service treatment for the wound and a 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings include entrance and, possibly, exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus; and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

A moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  History and 
complaints are demonstrated by service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound; a record of consistent complaint 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and, if 
present, exit scars indicating the track of the missile 
through one or more muscle groups and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  

A severe disability of the muscles results from a through and 
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  The history 
is substantiated by service department records or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaints of 
the cardinal signs and symptoms of muscle disability, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings include ragged, depressed, 
and adherent scars indicating wide damage to the muscle 
groups in the missile track.  Palpation shows loss of deep 
fascia or muscle substance or soft flabby muscles in the 
wound area.  The muscles may swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements, compared with the corresponding muscles of the 
uninjured side, indicate severe impairment of function.  
Other signs of severe muscle disability, if present, are x-
ray evidence of minute, multiple, scattered foreign bodies, 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering an area where bone is 
normally protected by muscle.  Severe muscle disability may 
also be shown by diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

A.  Increased Rating, Left Wrist Injury

The RO initially granted service connection for an acquired 
deformity of the left wrist and hand, rated on Group VII 
muscle injury, at an evaluation of 20 percent in November 
1945.  In May 1958, the RO recharacterized the claim as 
residuals of a shrapnel wound to the left wrist, with severe 
muscle damage and minor damage to the median nerve, and 
increased the evaluation to 30 percent.  In October 1958, the 
case came before the Board, which granted an additional 10 
percent for a bilateral factor based on compensable damage 
affecting both upper extremities.  In May 1998, the RO 
confirmed and continued the 30 percent evaluation granted in 
1958.  The veteran appealed.  

The veteran's left wrist condition has been evaluated under 
38 U.S.C.A. § 4.73, Diagnostic Codes 5307-5309.  Diagnostic 
Code 5307 pertains to Group VII muscles, i.e., those which 
control the flexion of the wrist and fingers.  These muscles 
arise from internal condyle of the humerus:  flexors of the 
carpus and long flexors of the fingers and thumb; and 
pronator.  If the injury is to the non-dominant hand and is 
severe, a 30 percent evaluation is granted; if the injury is 
moderately severe, a 20 percent evaluation; if moderate, a 10 
percent evaluation; and if slight, the injury is 
noncompensable.  

Thus, under this code, the highest evaluation for a severe 
injury to the non-dominant hand is 30 percent, which the 
veteran has already been receiving.  Accordingly, application 
of this code to his disability does not permit a greater 
benefit to him.  

The veteran has also been evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5309, pertaining to Muscle Group IX, muscles 
which enable the forearm muscles to act in strong grasping 
movements, which are supplemented by the intrinsic muscles in 
delicate manipulative movements.  The intrinsic muscles of 
hand include the thenar eminence; short flexor, opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of little finger; four 
lumbricales; and four dorsal and three palmar interossei.  
Such injuries are rated on limitation of motion, with a 
minimum rating of 10 percent.  Limitation of motion of the 
wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215, provides 
a maximum rating of only 10 percent.  

As to degree of motion, the latest VA examination in January 
1998 revealed palmar flexion of 45 degrees and dorsiflexion 
of 35 degrees, with ulnar deviation of 35 degrees and radial 
deviation of 15 degrees.  Normal ranges of motion of the 
wrist, as considered by VA, are palmar flexion of 80 degrees, 
dorsiflexion of 70 degrees, ulnar wrist deviation of 45 
degrees, and radial deviation of 20 degrees.  38 C.F.R. 
§ 4.71, Plate I.  The veteran thus demonstrates a significant 
limitation of motion in the left wrist, for which he cannot 
be adequately compensated under Diagnostic Code 5215.  

Recent nerve conduction tests, however, have shown moderate 
to severe compression of the nerve at the wrist compatible 
with bilateral carpal tunnel syndrome.  Since May 1958 and to 
the present, his left wrist condition has been described as 
residuals of a shrapnel wound to the left wrist, with severe 
muscle damage and minor damage to the median nerve.  The 
Board is unable to dissociate shrapnel damage to the median 
nerve with resultant disability from the veteran's current 
diagnosis of left carpal tunnel syndrome.  A median nerve 
condition is evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  Pursuant to Section 4.124a, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  

Diagnostic Code 8515 allows a 60 percent evaluation, which is 
the highest rating for impairment of the non-dominant, or 
minor, hand, when there is a complete paralysis.  A complete 
paralysis requires, generally, that the hand be inclined to 
the ulnar side, the index and middle fingers be more extended 
than normally, that there be considerable atrophy of the 
muscles of the thenar eminence, with the thumb in the plane 
of the hand; pronation incomplete and defective, the absence 
of flexion of the index finger and feeble flexion of the 
middle finger, inability to make a fist; index and middle 
fingers remain extended; inability to flex the distal phalanx 
of the thumb, defective opposition and abduction of the thumb 
at right angles to the palm; flexion of the wrist weakened; 
and pain with trophic disturbances.  For a 40 percent 
evaluation, the paralysis must be incomplete, but severe.  A 
20 percent evaluation requires a moderate paralysis, and a 10 
percent evaluation shows a mild paralysis.   

Recent VA medical examination has shown decreased sensation 
to pinprick over the palm, dorsal portion of the hand, and 
fingers; and a slightly weakened grip due to pain.  The wrist 
revealed a considerable limitation of motion, as well as 
subjective complaints of sharp pain with use of the left 
wrist and hand.  More importantly, nerve conduction tests 
showed a moderate to severe carpal tunnel syndrome, worse in 
the left wrist.  

The Board has taken into consideration all of the medical 
evidence and the veteran's testimony pertaining to his left 
wrist condition.  Based on this data, the Board is of the 
opinion that the veteran's current carpal tunnel syndrome may 
not reasonably be dissociated from the shrapnel injury to his 
median nerve, for which he is service connected.  Although 
the RO has not considered the relationship of the recently-
diagnosed carpal tunnel disorder to the service-connected 
injury, the Board may make findings favorable to an appellant 
on subissues or arguments relating to a claim without 
referring the matter to the RO, since such action is not 
barred by statute or regulation and does not prejudice the 
interests of the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Accordingly, the Board will grant a 40 percent allowance for 
residuals of a shrapnel wound to the left wrist, with severe 
muscle damage and minor damage to the median nerve.  

Because the nerve injury rating contemplates limitation of 
motor function (38 C.F.R. § 4.120), it would be inappropriate 
to give separate evaluations for muscle injury and nerve 
damage, which would constitute impermissible evaluation of 
the same disability under more than one diagnostic code.  See 
38 C.F.R. § 4.14 (1999).

The veteran has asked that his case be referred to the 
Director, Compensation and Pension Service, for 
consideration.  The RO considered whether such referral was 
warranted and determined that it was not.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1999).  In this case, there is no evidence that the regular 
schedular standards are inadequate to compensate for the 
average earning capacity impairment of a left wrist shrapnel 
wound.  The wound residuals have not resulted in frequent 
hospitalizations.  The veteran was able to work for many 
years, and, while he testified to accommodations he made to 
account for his injured left wrist, he was nevertheless able 
to do the work required.  The schedular standards are 
intended to compensate for average earning capacity 
impairment and to recognize, therefore, that such injuries do 
interfere with and impair earning capacity.  There is no 
showing that the veteran's left wrist injury is of such an 
unusual nature that its disabling effects are not 
contemplated in the rating schedule.  Furthermore, if a 
greater degree of disability were shown, the schedular 
standards do provide for higher evaluations.  Accordingly, 
the Board finds that referral for extraschedular 
consideration is unwarranted.


B.  Increased Rating, Right Axilla Injury

The veteran has been evaluated at a 20 percent evaluation 
under 38 U.S.C.A. § 4.73, Diagnostic Code 5302, pertaining to 
Muscle Group II, muscles which govern the depression of the 
arm from vertical overhead to hanging at the side and the 
downward rotation of the scapula.  They also act with Group 
III muscles in the forward and backward swing of the arm.  
Extrinsic muscles of the shoulder girdle include (1) the 
pectoralis major II (costosternal); (2) latissimus dorsi and 
teres major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi); (3) pectoralis 
minor; and (4) rhomboid.  The veteran's right arm is his 
major (dominant) arm.  A severe disability to the dominant 
arm is rated at 40 percent, a moderately-severe disability at 
30 percent, a moderate disability at 20 percent, and a slight 
disability is noncompensable.  

The evidence of record indicated that the wound to the right 
axilla was caused by a large metallic foreign body which 
embedded itself in the soft tissues of the posterior portion 
of the right axilla, without causing any fracture.  The 
shrapnel was removed without complication.  The May 1958 VA 
examiner, observing a deformity in the shoulder, believed 
that one or more of the tendons of the latissimus dorsi, 
teres major, and sub-scapularis might have been severed.  
Recent neurological examination, however, found normal deep 
tendon reflexes, as well as normal sensory findings, and 
normal power, except for limitation of range of motion 
secondary to pain.  Two scars were found to be well healed, 
nontender, and not adherent.  Post-traumatic degenerative 
changes were noted in the acromion and acromioclavicular 
articulation.  The examiner did not report any deformity or 
abnormality of the shoulder joint.  

Based on this evidence, current manifestations of the injury 
do not appear to cause more than a moderate disability.  
Limitation of motion attributable to pain appears to be the 
primary manifestation of disability.  With reference to 
Diagnostic Code 5201, for limitation of motion of the arm, a 
20 percent evaluation would require limitation at shoulder 
level.  A 30 percent evaluation would require that arm motion 
be limited to midway between the side and shoulder level.  A 
40 percent evaluation would require limitation to 25 degrees 
from the side.  The veteran's limitation of motion does not 
amount to even that required for a 20 percent evaluation 
under the limitation of motion criteria.

As with the left wrist disability, the muscle codes 
compensate for limitation of motion of the joint, so a 
separate rating for limitation of motion would not be 
appropriate, even such limitation were of a compensable 
degree, because such a separate evaluation would constitute 
impermissible pyramiding under 38 C.F.R. § 4.14.

Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation higher than 20 percent for 
residuals of muscle injury to the right axilla,  and the 
claim must be denied.  

As with the left wrist disability, the Board has considered 
whether referral for extraschedular consideration is 
warranted, but finds no evidence that the regular schedular 
standards are inadequate to compensate for the average 
earning capacity impairment attributable to such an injury as 
the veteran's.  Furthermore, higher schedular evaluations are 
available, should the veteran's disability manifest the signs 
and symptoms appropriate to assignment of a higher 
evaluation.  Accordingly, there is no basis for referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b)(1) 
(1999).

C.  Increased Rating, Left Foot and Leg Scars

The veteran is currently rated at a noncompensable evaluation 
for a scar caused by a shell fragment wound on the dorsum of 
the left foot and of the left leg under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  This code requires that such scar be 
rated on limitation of function of part affected.  The scar 
from the shrapnel injury is located between the first and 
second metatarsal, near the base of the metatarsal.  The 
veteran has another scar, from removal of a ganglion near the 
original scar, and that surgical scar has been adjudicated to 
be non-service connected.  Accordingly, it cannot be taken 
into account in evaluating the service-connected scar.

It is significant that, on VA examination, the examiner 
observed only two scars of the left lower extremity.  The 
first was the scar from removal of the ganglion, and the 
second was the scar from a harvest site for coronary artery 
bypass surgery on the leg.  Neither of these scars is 
service-connected.  It appears that the original scars from 
the shrapnel wound have, over time, healed so well that they 
are no longer evident.  There is no competent evidence that 
they cause any limitation of function of the foot or leg.  
Neither is there any evidence that the shrapnel scars are 
tender or painful on objective demonstration (Diagnostic Code 
7804) or that they are repeatedly ulcerated (Diagnostic Code 
7803).

There is no evidence that either scar interferes in any way 
with toe, foot, leg, or knee function.  There is evidence on 
examination that the veteran has some limitation of motion of 
his ankle, but there is no indication that the limitation is 
related in any way to the service-connected scars.  Even if 
such limitation were considered attributable to the service 
connected scars, it would be noncompensable.  The 1998 VA 
examiner measured dorsiflexion at 10 degrees and plantar 
flexion at 45 degrees.  Normal range of motion, as considered 
by VA, is dorsiflexion of 20 degrees and plantar flexion at 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Range of motion of the ankle is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which provides that a marked 
limitation of motion warrants a 20 percent evaluation and a 
moderate limitation of motion 10 percent.  Under 38 C.F.R. 
§ 4.31, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  With the only limitation of motion 
being a decrease in dorsiflexion, the disability does not 
constitute a moderate disability.  

Nerve conduction tests revealed mild axonal neuropathy in the 
lower extremities, but there is no evidence of any 
relationship between this condition and the injury in 
service, which had not caused any nerve or tendon damage. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability evaluation for 
scars on the dorsum of the left foot and on the left leg, and 
the claim must be denied.  

There being no evidence of exceptional circumstances to 
warrant referral of this rating for extraschedular 
consideration, the Board finds that the RO appropriately 
determined such referral was not warranted.  There are higher 
schedular evaluations that might be applied, if the 
disability met the requirements for such ratings.  See 38 
C.F.R. § 3.321(b)(1) (1999).

As to the last two issues, the Board has considered the 
benefit of the doubt, but finds that, as there is no 
approximate balance of positive and negative evidence, with 
respect to either of these issues, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  



ORDER

An evaluation of 40 percent, and no higher, for residuals of 
a shrapnel wound to the left (minor) wrist, with severe 
muscle damage and minor damage to the median nerve, is 
granted, subject to regulations governing the payment of 
monetary benefits.  

An evaluation in excess of 20 percent for a wound, right 
(major) axilla region, injury to muscle group II, is denied.  

A compensable evaluation for scars on the dorsum of the left 
foot and on the left leg is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

